                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GERALD THEIS, JR.,                               CV 20-11-BLG-SPW-TJC

                    Plaintiff,
                                                 ORDER STAYING
vs.                                              PROCEEDINGS

AFLAC INC.,

                    Defendant .


      A preliminary pretrial conference was held in this case on April 9, 2020,

during which the parties agreed to stay proceedings pending resolution of

Defendant’s Motion to Compel Arbitration. (Doc. 6.)

      Therefore, IT IS ORDERED all proceedings in this matter are STAYED

pending resolution of Defendant’s motion (Doc. 6). Upon resolution, the Court

will schedule a status conference to schedule further proceedings, as necessary.

      DATED this 9th day of April, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
